700 So. 2d 56 (1997)
Robert SCHULTZ, Petitioner,
v.
STATE of Florida, The Office of the State Attorney, Seventeenth Judicial Circuit of Florida, South Satellite Courthouse, Respondents.
No. 96-0325.
District Court of Appeal of Florida, Fourth District.
September 10, 1997.
Robert Schultz, Pembroke Pines, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Barbra Amron Weisberg, Assistant Attorney General, West Palm Beach, for Respondents.
PER CURIAM.
This is a petition for writ of certiorari addressed to an order entered by the circuit court in its appellate capacity. The circuit court dismissed petitioner's appeal based on lack of jurisdiction. However, Waite v. City of Fort Lauderdale, 681 So. 2d 901 (Fla. 4th DCA 1996), decided after the circuit court's dismissal, controls the outcome here and requires that we grant the petition.
In this case, petitioner was convicted in the Broward County Court of driving with a suspended or revoked license. The county court withheld adjudication and assessed petitioner $75.00 in court costs.
The issue here, as in Waite, is whether a defendant found guilty in a criminal case may appeal from an order withholding adjudication of guilt, without having been placed on probation. In Waite we concluded, based on an analysis of the applicable statutes and procedural rules, that an order withholding adjudication is appealable at the time of its rendition.
In Waite we noted the second district's contrary ruling in Martin v. State, 600 So. 2d 20 (Fla. 2d DCA 1992), and certified conflict with it. The state concedes that Waite is controlling but requests that we recertify conflict.
Accordingly, we grant the petition for writ of certiorari and quash the order dismissing petitioner's circuit court appeal on the authority *57 of Waite. As we did in Waite, we again certify conflict with Martin.
STONE, C.J., and WARNER and PARIENTE, JJ., concur.